Slip Op. 08-108

             UNITED STATES COURT OF INTERNATIONAL TRADE

MACAU YOUCHENG TRADING CO. AND
ZHONGSHAN YOUCHENG WOODEN
ARTS AND CRAFTS CO., LTD.,
                                                        Before: Leo M. Gordon, Judge
                        Plaintiffs,
                                                        Court No. 07-00322
                   v.

UNITED STATES,

                        Defendant.


                                       JUDGMENT

         In this action, Defendant sought and received a voluntary remand. See
Order dated August 18, 2008. Defendant filed its remand results on October 3,
2008. See Final Results of Redetermination Pursuant to Voluntary Remand,
Macau Youcheng Trading Co. v. United States, Court No. 07-00322 (Oct. 3,
2008) (“Redetermination”).            All parties in this action concur with the
Redetermination. Accordingly, upon the court’s review of the Redetermination,
and all relevant papers and proceedings had herein, and upon due deliberation, it
is hereby
         ORDERED that the Redetermination is sustained.



                                                                 /s/ Leo M. Gordon
                                                               Judge Leo M. Gordon


Dated:      October 10, 2008
            New York, New York